Hon. James R. Strong
County Attorney              Opinion No. V-l?79
Panola County
Carthage, Texas              Re: Bees of the oounty clerk
                                 for preparing certified
                                 copies of reoopds of his
Dear Sir:                        office.
          You have reque$ted       an opinion   of this      OffiCe
in which you ask:
           What fee must be oharged by a county
     clerk for making oertlfled’ooples      of deeds,
     deeds of trust, and mechanics’ liens re-
     corded In that office?       Is there any dif-
     ference in this fee when said copies are
     made by photoatat machine that is oounty-
     owned and used for recording purposes,ln
     the county clerk’s   office?
           Artlolee   6591 and 6595, V.a,S.,   require the
county olerk to record all deeds and deeds of trust
filed with him. Article     5453, V.C.S.,   provides for,
the reoordatlon    of meohanios’ liens by the oounty clerk.
Article  6600, V.C.S.,   provides:
           “The county clerk ah.811 give attested
     copies whenever demanded. of all,papers
     recorded In hia office;    tind he shall receive
     for all suoh oopies,    suoh fees as may be
     provided by law.”
             Article   3930 provides   in part that:
             “Clerks   OP the County Court shall       re-
     oelve    the following   feea:
             ”. . .
           “Copies cf interi$@atoribe,   or’os*
     Interrogatories   and al2 :&ther papers OF i’.
     records required to,be dopled by him, %Sr
     including oertifloate    and~seal, uhere’the
Hon. James R. Strong, page 2 (V-1479)


     copy does not exceed 200 words, for each
     100 words                                .15
          "Where the copy exceeds 200 words,
     for each additional 100 words In excess
     of 200 words                            015"
          There Is no specific provision for a fee to
be charged by the county clerk for making certified
copies of deeds, deeds of trust, and mechanics' liens.
Therefore, the general provision of Article 3930 quot-
ed above Is applicable and the county clerk must charge
15 cents foreach 100 words for certified copies of
deeds, deeds of trust, and mechanics' liens.
          In Logan v. Mississippi Abstract Co., 190
Miss. 479, 200 So. 716, 720 (19411, it is stated:
          "Conditions change; new and improved
     devices are invented, and the law, to live-
     and serve, must adapt itself to changing
     conditions, if thereby no fundamental prln-
     ciple is sacrificed. The word 'copy' In
     the statute includes photographic copy.
     Tobln v. Knaggs, supra. Indeed, perhaps
     the most accurate copy which could,posslbly
     be mate would be a photograph of the records.
     . . .
          Also in Nomikos v. Petroutsis, 60 N.Y.S.2d
802 (1946) the Supreme Court of N   York held that a
photostatic copy of a court order*Eas a "copy' within
the meaning of a statute requiring that a certified
copy be served on the defendant.
          Article 3930 does not provide any specific
method for making copies of records in the county
clerk's office. Therefore, we agree with you that
the same fee should be charged by the county clerk
for making copies of records In his office, regard-
less of whether they are made by hand, typewriter,
or by a device for photographing the records.

                     SUMMARY
         Article 3930 requires the county clerk
    to charge 15 cents for each 100 words for
    certified copies of deeds, deeds of trust,
Ron. James R. Strong, page 3 (V-1479)



        and mechanics' lien on record in his office.
        The same fee should be charged whether the
        copies are made by hand, by typewriter, or
        by a device for photographing the records,

                                Yours very truly,

APPROVED:                         PRICE DANIEL
                                Attorney General
J. C. Davis, Jr.
County Affairs Division

E, Jacobson
Reviewing Assistant
                                    Assistant
Charles D. Mathews
First Assistant



BA:am